DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/22 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one processor (claim 1, line 3) and at least one memory (claim 1, line 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [0022], line 6 has “wakeup even” which should be “wakeup event” and [0023], line 6 has “including to taps” which should be “including two taps”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al. (US 2013/0257777, hereinafter “Benko”) in view of Falkenburg et al. (US 2012/0331546, hereinafter “Falkenburg”), Hisano (US 2020/0026369) and Vandermeijen et al. (US 2015/0149801, hereinafter “Vandermeijen”).	Regarding claim 1, Benko discloses a system for changing a mode of operation in a computing device using a pen device, the system comprising: 	at least one processor of the pen device (Fig. 12, [0177], logic 1265); 	at least one network interface of the pen device (Fig. 12, [0177], I/O 1285); 	at least one sensor of the pen device (Fig. 12, [0177], pen sensors 1245); and 	at least one memory of the pen device comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to (Fig. 12, [0177-0178], logic 1265 having memory):	Benko does not explicitly disclose to:	obtain, via the at least one sensor, gesture input data;	compare the obtained gesture input data to an application-specific gesture pattern; and	based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state.	Falkenburg teaches to: 	obtain, via the at least one sensor, gesture input data ([0039], motion/orientation sensor 214 can sense motion and transmit it to the microcontroller MCU 222 in a unique user motion or gesture);	compare the obtained gesture input data to an application-specific gesture pattern ([0039], MCU 222 recognizes the unique user motion as an application-specific gesture pattern); and	based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state ([0039], MCU 222 recognizes the unique user motion as an application-specific gesture pattern and wakes up the pen device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benko to obtain, via the at least one sensor, gesture input data; compare the obtained gesture input data to an application-specific gesture pattern; and based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state, such as taught by Falkenburg, for the purpose of reducing power consumption of the pen device.  	Benko as modified by Falkenburg does not explicitly disclose responsive to detecting an uplink signal from the computing device.	Hisano teaches using a system of an active stylus and a sensor controller of a device for bidirectional communication to use an uplink signal from the controller to the stylus to pair the devices together and establish a communication channel ([0002]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benko and Falkenburg to include an uplink signal from a computing device that is paired to the pen device such that the pen device is responsive to detecting an uplink signal from the computing device, such as taught by Hisano, for the purposes of establishing a communication channel between the pen device and the computing device.	Benko as modified by Falkenburg and Hisano does not explicitly disclose to send, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open.	Vandermeijden discloses to send, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open ([0056], step 313, a wake signal is sent to the device and the positional or gesture information is sent to the host device; [0063], user can use his sign on signature of his name “Alex” to start text messaging application).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benko, Falkenburg, and Hisano to send, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open, such as taught by Vandermeijden, for the purpose of reducing the number of input steps to perform a certain action such as starting a text messaging application. 
	Regarding claim 2, Benko as modified by Falkenburg, Hisano, and Vandermeijden discloses the system of claim 1, wherein the computer program code further causes the at least one processor to: 	trigger the activation of the particular application, corresponding to the application-specific gesture pattern, to open based at least in part on the computing device transitioning to the active state (Vandermeijden, [0056], step 313, a wake signal is sent to the device and the positional or gesture information is sent to the host device; [0063], user can use his sign on signature of his name “Alex” to start text messaging application).	The motivation is the same as in claim 1.
	Regarding claim 3, Benko as modified by Falkenburg, Hisano, and Vandermeijden discloses the system of claim 1, wherein the computer program code further causes the at least one processor to: 	trigger the activation of the particular application, corresponding to the application-specific gesture pattern, to open based at least in part on a method of the detected uplink signal (Hisano, [0002], pairing of devices results in communication channel being created by uplink signal to generate wake up signal and position information of gesture being transmitted to computing device upon establishment of communication channel).	The motivation is the same as in claim 1.
	Regarding claim 4, Benko as modified by Falkenburg, Hisano, and Vandermeijden discloses the system of claim 3, wherein, where the detected uplink signal is detected by the at least one sensor, the particular application is a document generation application or an image editing application (Vandermeijden, [0063], text messaging application is a document generation application).
	Regarding claim 8, Benko discloses a computerized method for changing a mode of operation of a computing device using a pen device, the method comprising (Fig. 12): 	obtaining, via at least one sensor, data ([0177, pen sensors 1245 obtain data); 	Benko does not explicitly disclose to obtain gesture input data;	comparing the obtained gesture input data to an application-specific gesture pattern; 	based on the gesture input data matching the application-specific gesture pattern, transitioning the pen device to an active state.	Falkenburg teaches: 	obtaining, via the at least one sensor, gesture input data ([0039], motion/orientation sensor 214 can sense motion and transmit it to the microcontroller MCU 222 in a unique user motion or gesture);	comparing the obtained gesture input data to an application-specific gesture pattern ([0039], MCU 222 recognizes the unique user motion as an application-specific gesture pattern); and	based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state ([0039], MCU 222 recognizes the unique user motion as an application-specific gesture pattern and wakes up the pen device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Benko to obtain, via the at least one sensor, gesture input data; compare the obtained gesture input data to an application-specific gesture pattern; and based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state, such as taught by Falkenburg, for the purpose of reducing power consumption of the pen device.  	Benko as modified by Falkenburg does not explicitly disclose responsive to detecting an uplink signal from the computing device.	Hisano teaches using a system of an active stylus and a sensor controller of a device for bidirectional communication to use an uplink signal from the controller to the stylus to pair the devices together and establish a communication channel ([0002]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Benko and Falkenburg to include an uplink signal from a computing device that is paired to the pen device such that the pen device is responsive to detecting an uplink signal from the computing device, such as taught by Hisano, for the purposes of establishing a communication channel between the pen device and the computing device.	Benko as modified by Falkenburg and Hisano does not explicitly disclose sending, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open.	Vandermeijden discloses sending, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open ([0056], step 313, a wake signal is sent to the device and the positional or gesture information is sent to the host device; [0063], user can use his sign on signature of his name “Alex” to start text messaging application).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Benko, Falkenburg, and Hisano to send, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open, such as taught by Vandermeijden, for the purpose of reducing the number of input steps to perform a certain action such as starting a text messaging application.
	Regarding claim 9, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.
	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
	Regarding claim 15, Benko discloses one or more computer storage media having computer-executable instructions for changing a mode of operation of a computing device using a pen device that, based at least in part on execution by a processor of the pen device, cause the processor of the pen device to at least (Fig. 12):	obtain, via at least one sensor, data ([0177, pen sensors 1245 obtain data); 	Benko does not explicitly disclose to obtain gesture input data;	comparing the obtained gesture input data to an application-specific gesture pattern; 	based on the gesture input data matching the application-specific gesture pattern, transitioning the pen device to an active state.	Falkenburg teaches: 	obtaining, via the at least one sensor, gesture input data ([0039], motion/orientation sensor 214 can sense motion and transmit it to the microcontroller MCU 222 in a unique user motion or gesture);	comparing the obtained gesture input data to an application-specific gesture pattern ([0039], MCU 222 recognizes the unique user motion as an application-specific gesture pattern); and	based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state ([0039], MCU 222 recognizes the unique user motion as an application-specific gesture pattern and wakes up the pen device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media of Benko to obtain, via the at least one sensor, gesture input data; compare the obtained gesture input data to an application-specific gesture pattern; and based on the gesture input data matching the application-specific gesture pattern, transition the pen device to an active state, such as taught by Falkenburg, for the purpose of reducing power consumption of the pen device.  	Benko as modified by Falkenburg does not explicitly disclose responsive to detecting an uplink signal from the computing device.	Hisano teaches using a system of an active stylus and a sensor controller of a device for bidirectional communication to use an uplink signal from the controller to the stylus to pair the devices together and establish a communication channel ([0002]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media of Benko and Falkenburg to include an uplink signal from a computing device that is paired to the pen device such that the pen device is responsive to detecting an uplink signal from the computing device, such as taught by Hisano, for the purposes of establishing a communication channel between the pen device and the computing device.	Benko as modified by Falkenburg and Hisano does not explicitly disclose sending, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open.	Vandermeijden discloses sending, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open ([0056], step 313, a wake signal is sent to the device and the positional or gesture information is sent to the host device; [0063], user can use his sign on signature of his name “Alex” to start text messaging application).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media of Benko, Falkenburg, and Hisano to send, via the pen device, a wakeup event signal to change a mode of operation of the computing device, wherein the wakeup event signal requests a transition of the computing device from a low power state to an active state and triggers activation of a particular application, corresponding to the application-specific gesture pattern, to open, such as taught by Vandermeijden, for the purpose of reducing the number of input steps to perform a certain action such as starting a text messaging application.
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
Allowable Subject Matter
Claims 5-7, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694